DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant seems to be merely repeating arguments that were already of record, and have been rebutted elsewhere in the prosecution history.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Zhongsheng (CN 201429440) in view of Edwards (US # 8,286,868). With respect to claims 1, 9, & 17, the
Zhongsheng reference discloses a system for verifying contents of a vehicle (vehicle-mounted bulk
cared supervising device"), the system comprising: a weigh scale (14) that is configured to weigh the
vehicle and output a ‘weight signal indicative of a weight of the vehicle (“Weight measurement unit 14 is
used for the load car weight and the unloaded car weight of the carrier vehicle that identifies are
measured"): a scanner {13) that is configured to scan the contents of at least a portion of the vehicle and output a volume signal indicative of a volume of the contents (“Laser scanning measurement equipment 13... is used for the volume of bulk cargo that carrier vehicle is delivered and a verification system including a verification control unit (10} that is configured to receive the weight signal and the volume and verify a contents declaration based on the weight signal and the volume signal by: determining an actual weight of the contents based on the weight signal and a known weight of the vehicle; determining an actual volume of the contents based on the volume signal: determining an actual density of the contents based on an actual weight of the contents and an actual volume of the contents signal ("... Bulk cargo proportion obtains subelement 102 and calls bulk cargo weight and obtain the weight of the bulk cargo that subelement 104 calculates and the volume of the bulk cargo that laser scanning measurement equipment 13 measures, and obtains the proportion of bulk cargo again divided by the volume of bulk cargo with the weight of bulk cargo.) and comparing an actual density of the contents with a known density of declared contents to determine an accuracy of the contents declaration (“Monitor staff in the Control Room just can monitor the weight and the quality of coal according to every error amount that display 15 shows like this, if the error amount of the proportion of unloaded car weight, the unloaded container volume of vehicle or coal surpasses setting, the monitor staff just can check for vehicle or the coal transported at the problem place. lf judged that the weight and the quality of coal are no problem, can judge that then truck scale 14 need proofread 
	The reference was concerned with a single type of cargo {i.e.: coal) and does not
disclose a plurality of stared densities corresponding ta a plurality of known materials. However,
programming a security scale (such as the secondary security scale of a self-service checkout) with a
lookup table Zhongsheng or database of common characteristics of various common items that the scale could reasonably be anticipated to be used to weigh was old and well known as shown by the example of Edwards (Col. 1, ll. 36-67). Since the density of most common materials could have been easily looked
up in any standard engineering or physics reference book, it would seem blatantly obvious to take a
prior art technique intended for the verification control of a cargo of coal, and use it to verify shipments
of other types of cargo (gravel, sand, wheat, corn, etc.) as well by simply programming the scale
controller of Zhongsheng with a database of stored densities corresponding to a plurality of known
cargo materials that the scale could be expected to encounter.
	With respect to claims 2, 10, and 18, although not expressly stated, obviously the vehicle scale 14 of Zhongsheng is a “weighbridge”, as this is what a vehicle scale is1.
With respect to claims 3, 11, & 13, the scanner 13 of Zhongsheng is a laser scanner.
	With respect to claims 4, 12, and 20, although not expressly stated, obviously the laser scanner must inherently be mounted to a physical “support” structure that suspends the laser scanner over the inspection space, as if would be inoperative otherwise2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See column 3, line 32 to column 4, line 7, of US # 4,605,081 (Helmly, Jr. et al.), for example.
        2 See Figures 4-12 of CN # 104299273 (Mettler Toledo), for example.